Exhibit 10.15(a)
MEMORANDUM OF UNDERSTANDING
     THIS MEMORANDUM OF UNDERSTANDING(“Agreement”) is made as of the 30th day of
June, 2006, by and between Jack in the Box Inc., a Delaware corporation (the
“Company”), and Gary J. Beisler (“Executive”) in connection with clarifying
certain rights and obligations owed to Executive by the Company.
     1. EMPLOYMENT. The Company hereby agrees that the intent in connection with
certain employment benefits was to treat Executive similarly to other Qdoba
employees. Qdoba employees were credited with their original Qdoba hire date for
purposes of Jack in the Box deferred compensation arrangements and, similarly,
Executive will be treated so that he will receive any benefits he would be
entitled to receive under the SERP based on an employment date of April 17,
1998. Similarly, in the event Executive is separated from the Company for any
reason before he is fully vested under the Executive Deferred Compensation Plan
(“EDCP”), Company agrees that Executive will receive an amount equal to the
value of matching funds that he would have received based on an employment date
of April 17, 1998.
     2. MODIFICATIONS. Company shall have the right to honor its obligations
under this Agreement under the terms of its compensation plans or outside the
plans, at its option.
     3. ENTIRE AGREEMENT. This Agreement is the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior and contemporaneous negotiations,
understandings and agreements with regard to the subject matter hereof, whether
oral or written. No representation, inducement, agreement, promise or
understanding altering, modifying, taking from or adding to the terms and
conditions hereof shall have any force or effect unless the same is in writing
and validly executed by the parties hereto or part of a formal benefit plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  JACK IN THE BOX INC.    
 
           
 
  By:   /S/ CARLO CETTI                  
 
  Name:   Carlo Cetti    
 
  Title:   Sr. VP, Human Resources & Strategic Planning    
 
                EXECUTIVE    
 
                /S/ GARY J. BEISLER                   Gary J. Beisler    

